Citation Nr: 0115395	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  95-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation (SMC) at a rate 
in excess of the intermediate rate between 38 U.S.C.A. § 
1114(m) and (n).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a December 1993 decision of the RO.  

The veteran requested to appear at a hearing at the RO before 
a Member of the Board.  He was scheduled to appear for a 
hearing in August 1998, but requested the hearing be 
postponed on account of his daughter's illness.  He was 
rescheduled for another hearing in May 1999, but requested 
the hearing be postponed on account of his poor health.  In 
April 2000, the veteran's representative informed the RO that 
the veteran had been too ill to appear for any hearing.  

In response to the RO's attempt to clarify whether the 
veteran still desired a hearing, the veteran stated in August 
2000 that he did not feel a fair decision could be rendered 
without being afforded a VA neurological examination.  He was 
then scheduled to appear for a hearing in November 2000 but 
notified the RO that he would be unable to attend due to poor 
health.  

In a statement received by the veteran's representative on 
the day of the scheduled hearing in November 2000, the 
veteran indicated he would be unable to attend the hearing 
due to health problems; he also requested a VA neurological 
examination before he would waive his right to a hearing.  
The case was thereafter forwarded to the Board for review.  

In a May 2001 letter to the veteran, the undersigned Member 
of the Board construed the veteran's statements as a motion 
for a new hearing date (see 38 C.F.R. § 20.704(c)), and 
denied the motion.  In view of the foregoing, the Board will 
address the merits of the veteran's appeal.  




FINDINGS OF FACT

1.  The veteran has been determined to be entitled to special 
monthly compensation at the intermediate rate between 
subsection (m) and (n) of 38 U.S.C.A § 1114 based on loss of 
use of both left extremities with additional disabilities of 
chronic brain syndrome, skull defect, and left homonymous 
hemianopsia, independently ratable at 50 percent or more.  

2.  The veteran is not shown to suffer from service-connected 
disability manifested by anatomical loss or loss of use of 
both right extremities, blindness in both eyes having only 
light perception, blindness in both eyes leaving him so 
helpless as to be in need of regular aid and attendance, or 
anatomical loss of both eyes or blindness without light 
perception in both eyes; or from service-connected 
disabilities separately ratable from that involving his left 
upper and lower extremities which would require the aid and 
attendance of another person on a regular basis.  



CONCLUSION OF LAW

The criteria for the assignment to the veteran of SMC at a 
rate in excess of the intermediate rate between 38 U.S.C.A. § 
1114(m) and (n) are not met.  38 U.S.C.A. §§ 1114, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 3.352 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1968 to March 
1970.  A careful review of the service medical records shows 
that, in October 1969, the veteran was injured by an internal 
explosion in an armored personnel carrier in the Republic of 
Vietnam, sustaining multiple shell fragment wounds to the 
right parietal area of the head, trunk, and both arms and 
legs.  He underwent a right parieto-temporal craniectomy, 
debridement, and evacuation of subdural hematoma.  He also 
underwent an exploratory laparotomy.  In January 1970, he was 
determined by a Medical Board to be medically unfit for 
further military service and was discharged in March 1970 due 
to physical disability.  Following service, he was diagnosed 
with malaria in April 1971 at Valley Forge General Hospital.  

In a May 1970 decision, the RO granted service connection and 
assigned a 100 percent convalescent rating for chronic brain 
syndrome associated with brain trauma and left hemiplegia, 
skull loss, homonymous hemianopsia on the left, multiple 
wounds of all extremities and the head and neck, effective 
from March 1970.  SMC was also granted under 38 U.S.C. 
§ 314(m) (now codified at 38 U.S.C.A § 1114(m)) on account of 
loss of use of one upper extremity and one lower extremity at 
levels or with complications preventing natural elbow and 
knee action with prostheses in place.  

In a September 1970 decision, the RO converted the veteran's 
100 percent convalescent rating to a pre-stabilization rating 
(under 38 C.F.R. § 4.28) with entitlement to SMC under 
38 U.S.C. § 314(m) (now codified at 38 U.S.C.A § 1114(m)), 
effective from March 1970.  

In a March 1972 decision, the RO separately evaluated each of 
the veteran's service-connected disabilities as follows:  
loss of use of both left extremities due to a shell fragment 
wound (SFW) to the brain (rated at 100 percent); chronic 
brain syndrome associated with brain trauma, competent (rated 
at 50 percent); skull loss (rated at 50 percent); left 
homonymous hemianopsia as a residual of a SFW to the brain 
(rated at 30 percent); hemopneumothorax of the right chest, 
as a residual of a SFW to the brain (rated at 20 percent); 
residual SFW scars of the head and neck (rated at 10 
percent); residual SFW scar, with exploratory laparotomy, of 
the abdomen (rated at no percent); residuals of SFW to the 
right chest wall and axilla (rated at no percent); residual 
SFW scars of all four extremities (rated at no percent); 
perforated right tympanic membrane with myringoplasty (rated 
at no percent); defective hearing, bilateral (rated at no 
percent); and malaria (rated at no percent).  The combined 
rating of all disability was 100 percent, effective from 
March 1970.  

The RO also granted SMC under 38 U.S.C. § 314(p) (now 
codified at 38 U.S.C.A § 1114(p)), at the rate intermediate 
between (m) and (n), on account of loss of use of both left 
extremities with additional disabilities of chronic brain 
syndrome, skull defect, and left homonymous hemianopsia, 
independently ratable at 50 percent or more, effective from 
March 1970.  These ratings have remained in effect ever since 
the rating decision.  

In a May 1993 statement, Nicholas Spock, M.D., indicated he 
examined the veteran that month and found the following:  
scarring of tympanic membranes causing a mild hearing loss; 
partial loss of function of the left upper extremity, 
specifically pronation-supination and flexion-extension at 
the left elbow joint (also with loss of function of the left 
thumb, opposition to opposite fingers was absent, grip 
strength was 1+ in the hand); and marked decreased function 
of the left hip joint with marked ankylosis of the joint.  
Due to these functional limitations, the doctor stated the 
veteran was unable to tie shoe laces, button shirts, butter 
his own bread, or do other simple chores.  He also stated the 
veteran required the use of a cane and short leg brace to 
ambulate and that walking up and down steps and performing 
simple household chores were limited due to his condition.  

In June 1993, the veteran requested an increase in his 
monthly disability compensation.  He requested consideration 
for aid and attendance because he stated his service-
connected condition had worsened.  

On a June 1993 VA Form 21-2680, Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance, 
Charles Cole, M.D., stated the veteran was accompanied by his 
wife to the place of examination.  In regard to the left 
upper extremity, the doctor stated the veteran had limited 
use of the extremity.  The range of motion of the left 
shoulder was abduction and flexion to about 80 degrees, and 
range of motion of the left elbow was from 30 degrees to 130 
degrees.  There was no fine motor functioning of the left 
hand, and he was unable to use his left upper extremity for 
self-feeding, buttoning clothing, shaving, and attending to 
the needs of nature.  

In regard to the left lower extremity, the doctor stated the 
veteran had residual weakness with footdrop, a circumducting 
gait secondary to footdrop, and a need for bracing for 
ambulation.  Also, there was decreased range of motion and 
strength in the left knee, hip, and foot secondary to left 
hemiparesis.  The doctor stated the veteran recently had 
suffered a fall and had a fracture of his olecranon, which 
was felt to be related to his partial left hemiparesis and 
the difficulty he had with walking due to the incomplete 
function of his left leg and left arm.  The diagnosis was 
that of residual left-sided weakness (arm and leg) and 
dysfunctional hand/leg/foot secondary to injury in Vietnam 
(left hemiparesis).  

On a July 1993 VA aid and attendance/housebound examination, 
it was noted that the veteran did not require an attendant 
when reporting for the evaluation but that his wife drove him 
to the evaluation.  It was noted he wore corrective lenses.  
He complained of having pain and a pulling sensation in his 
left arm, residual weakness of the left upper and lower 
extremities, and functional limitation in his left arm and 
left leg.  He reported he could get around the house.  

On examination of the upper extremities, it was noted his 
wife prepared his tray, cut his meat, and buttered his bread.  
He was right-handed and could feed, shave, and wash himself.  
He required assistance in putting on his pants, belt, and 
tie, and on buttoning his shirt.  He was unable to cut his 
nails.  There was partial loss of function in the left upper 
extremity that affected supination and pronation, and flexion 
and extension of his left elbow.  There were no amputations.  

On examination of the lower extremities, there was left leg 
and hip weakness.  There was weakness in the lower left leg 
with footdrop.  He wore a brace and used a cane in 
ambulation.  There was no amputation or deformity.  It was 
noted his typical day was mostly spent in the house, doing 
his activities of daily living and watching television.  He 
went shopping at times and was involved in the evening with 
school activities of his children.  Regarding ambulation, he 
was able to walk without assistance for two blocks and used a 
cane.  He left his house once a day, just to get out of the 
house.  His restrictions were expected to be permanent.  He 
was mentally competent to handle his VA funds.  The diagnoses 
were those of status post intra-articular fractures of the 
left olecranon, recent, wearing a cast; status post head 
injury with cranioplasty and skull loss, with residual left 
hemiparesis and functional deficit; and bilateral hearing 
loss.  

In a December 1993 decision, the RO denied SMC at a rate in 
excess of the intermediate rate between 38 U.S.C.A. § 1114(m) 
and (n).   

In an October 1994 statement, the veteran expressed his 
disagreement with the RO's decision to deny his claim.  He 
alleged that his physical condition had vastly deteriorated 
since he was wounded in service.  

In his February 1995 Substantive Appeal, the veteran 
described the ways in which he required aid and attendance on 
account of his service-connected disabilities:  preparing 
meals, eating (i.e., buttering his bread, cutting food, 
carrying food to the table, etc.), dressing (i.e., shoes, 
buttons, brace, etc.), writing and signing his name (needed 
help in holding steady the paper or receipt), carrying 
objects up stairs, and washing clothes.  He also stated there 
were many other medical reasons that were too lengthy to 
describe involving a broken arm (twice), broken finger 
(twice), nervousness, and depression.  He added that his wife 
did most of the driving due to his hemianopsia.  

In a June 1995 medical report, W. H. Jeffreys, M.D., of the 
Geisinger Medical Center, stated that, since he last saw the 
veteran in 1982, the veteran had increasing difficulty with 
daily acts of living and his wife had to help him dress (due 
to a left side that was not useful except for gross movement 
and support).  The doctor noted a dense hemianopsia made it 
difficult for the veteran to drive.  It was noted the veteran 
felt generally weaker all over on both sides, had more 
difficulty in getting around, used a leg brace and a cane on 
the left, continued to have numbness on the left side, had 
more difficulty in thinking/concentrating/remembering, had 
occasional difficulty with delayed swallowing, wore glasses 
to read, had decreased hearing, and experienced no change in 
personality or interval psychiatric problems.  

On a neurological examination, the veteran was well developed 
and modestly over-nourished.  He was alert and cooperative 
and had a moderate organic syndrome without evidence of 
severe language dysfunction (there was some word finding 
difficulty).  Visual fields showed a dense left homonymous 
hemianopsia.  Wernicke's hemianopic phenomena could not be 
demonstrated.  Facial sensation was decreased on the left, 
and facial motility was diminished bilaterally.  There was no 
difficulty with phonation or deglutition.  Hearing was 
diminished bilaterally.  

An examination of the upper and lower extremities, trunk, and 
pelvis showed marked spastic hemiparesis (the arm was greater 
than the leg which was greater than the face).  There was 
also marked increased resistance to passive stretch, an 
inability to supinate beyond the mid-position in the arm, 
inability to extend the thumb or adduct the thumb more than 
just out of the palm, and inability to extend either the 
interphalangeal joints proximal or distal on all of the 
fingers.  Grip strength on the left was 2/5.  Point-to-point 
testing was only gross on the left and intact on the right.  
Deep tendon reflexes were hyperactive on the left at 4/4 and 
were normal on the right at 2/4.  Power overall was 3+/5 in 
the upper extremities and 4-/5 in the left lower extremity.  
Plantar response was downgoing on the right and neutral on 
the left.  Sensory examination showed esthesia on the left in 
the face, neck, arm, trunk, leg, and pelvis, sparing the 
midline for epicritic modalities.  There was stereognostic 
sensation, two point discrimination in the left hand, and 
decreased two point discrimination in fingers 4 and 5 with 
impaired light touch and pinprick in the right hand.  The 
veteran's station was unsteady, and he walked in a broadened 
base circumducting his left leg (he walked safely only with a 
cane).  

The impression was that of traumatic encephalopathy with 
residual organic mental syndrome.  Dr. Jeffreys noted that 
there appeared to be some progression of the veteran's 
hemiparesis and hemi-sensory defects since his 1982 visit and 
that the veteran had developed fractures of the left upper 
arm humerus and left elbow and developed an increase in his 
right ulnar neuropathy with dysfunction particularly in the 
last two digits of the right hand.  The doctor opined the 
veteran needed his wife's assistance in a material fashion to 
continue his independent existence.  

In a November 1995 decision, the RO confirmed its denial of 
SMC at a rate in excess of the intermediate rate between 38 
U.S.C.A. § 1114(m) and (n).   

In an August 1996 statement, Charles Cole, M.D., of the Sun 
Orthopaedic Group, stated that he saw the veteran for a 
fracture of the left olecranon in 1993 and that he had done 
well with the injury.  He stated that the veteran recently 
saw him for problems related to his left knee and left ankle.  
He noted that the veteran had some weakness of dorsiflexion 
of the left foot and tended to have a "slapfoot type" of 
gait.  There was weakness and disuse of the left upper 
extremity.  

The doctor stated he was developing some wear-and-tear 
arthritis secondary to abnormal joint sensation, which the 
doctor said occurred frequently in patients with hemiparesis.  
(He explained this was somewhat a Charcot type of phenomenon 
where patients did not have normal sensory input from the 
joint due to a traumatic neurologic disorder and they wore 
the joint more than a normal person.)  He noted the veteran 
had difficulty using his arm and leg well for many things, 
could not readily perform fine motor movement of the hand, 
and had deficient strength in the left upper extremity.  The 
doctor further noted that his left side was abnormal from a 
musculoskeletal standpoint, with decreased function, 
strength, and use, and that such changes were permanent and 
may actually progress, especially regarding the arthritic 
changes.  

On a June 1997 VA higher level aid and attendance 
examination, the examiner noted that the veteran had been 
diagnosed as having traumatic encephalopathy which caused a 
traumatic brain syndrome and hemiparesis.  The examiner also 
noted that he thereafter had sustained a fracture of the left 
arm humerus.  It was noted that the veteran's wife had been 
staying with him, assisting him with his daily chores.  She 
helped him with his grooming, in part with his dressing, and 
with preparing his food to the extent of cutting meat and 
buttering bread.  The veteran did his own toileting and 
dressing, except that his wife assisted him in putting on his 
pants.  

The examiner noted that the veteran was not receiving any 
licensed health care professional services and that his wife 
(a non-health-care professional) was practically doing the 
daily skilled services needed by the veteran.  It was noted 
that 90 percent of his care was given by his wife, or 
sometimes by his mother or children, and that his wife was 
not being supervised by any health care professional at that 
time (the veteran's mother was a nurse and apparently taught 
the wife how to take care of the veteran and some of his 
special needs).  

An examination revealed the veteran had right-sided [sic] 
hemiparesis and weakness of his left upper arm at the elbow.  
There was left leg weakness, and he used a brace to support 
himself and a cane to walk slowly.  The diagnoses were those 
of traumatic encephalopathy which was general guarding mental 
syndrome with left hemiparesis and sensory defects, and 
status post fracture of the left upper humerus and right 
[sic] leg weakness.  The examiner remarked that the veteran 
needed skilled nursing assistance and apparently was 
receiving such from his wife.  

On a June 1997 VA neurological examination, the examiner 
noted that the veteran was totally cared for by his wife.  It 
was noted that he could feed himself with a spoon, but could 
not cut his own meat due to left hemiparesis and left arm 
weakness.  Also, he could not button buttons, zip zippers, 
put on trousers on his left leg, or put on his left brace 
himself.  It was noted he walked with the use of a cane and 
brace and was able to walk a few blocks per day.  The veteran 
reported that he had difficulty controlling frustration and 
anxiety and that he had noticed increased slurring of his 
speech over the years with some difficulty in word finding.  

On examination, the veteran was noted to be cooperative, 
although he became tearful when discussing his children.  He 
had some slowness in finding the exact words but did use 
correct language.  He could recall three of three objects at 
five minutes and interpret proverbs.  He had a left 
hemiparesis and left hemifacial weakness of an upper motor 
neuron pattern (i.e., the left mouth drooped and he did not 
smile well on the left).  In terms of strength, the left arm 
had increased tone and was held in the decorticate posture.  
The left fingers were limp, and he grasped only very weakly 
so that he could not hold a pencil or other utensil in the 
left hand.  There was a trace of proximal movement at the 
left upper arm so that he could raise the left arm against 
gravity but not against the examiner's resistance.  

With the use of his above-the-knee left leg brace, he used 
the left leg as a stilt and circumducted it as he walked (he 
had also had a left footdrop).  There was increased tone in 
the left leg.  He complained of painful spasms in the left 
leg at night for which he took Valium.  There was a complete 
left hemi-sensory loss in the face, arm, and leg, and he had 
a left homonymous hemianopsia.  Apart from the above 
findings, the cranial nerve examination was normal.  There 
were no obvious difficulties swallowing or with the tongue.  
The sternocleidomastoid was slightly weak with turning of the 
head to the left.  Reflexes on the left were increased.  

On a June 1997 VA psychiatric examination, the veteran 
reported that he took his service-connected injuries rather 
well and did not believe he had any problems emotionally 
related to them.  He reported experiencing some anxiety and 
nervousness, and sometimes anticipatory anxiety when he 
became crowded or boxed in among people due to knowing that 
he would not be able to control the pain in his legs.  He 
stated that he liked to be away from people because it gave 
him the freedom to move and reduce the pain in his legs.  He 
denied any periods of depression or any cognitive impairment 
in his ability for math, reading, or memory.  On examination, 
his speech was clear, but he and his wife stated that 
sometimes he either slurred or stammered his speech.  His 
temper was normal.  He disliked being alone and his wife was 
with him almost all the time.  

On mental status examination, he was alert, pleasant, and 
cooperative.  He was conversant and had a normal flow of 
thought and speech.  He had little tendency to introspection.  
He was oriented to the correct date and day of week, and his 
memory was intact for three of three items immediately and at 
three minutes.  He was able to recall from long-term memory 
that 7 times 8 was 56, was able to make correct change from a 
$10 bill and a $7.72 purchase, and did serial sevens 
correctly except for one error indicative of a lack of 
concentration.  He was able to interpret proverbs and 
similarities in the abstract.  He had a euthymic mood and 
affect.  He was not suicidal, homicidal, assaultive, or 
psychotic in his thought content.  His insight and judgment 
were good.  

The assessment was that the veteran did not suffer from any 
psychiatric illness.  The doctor remarked she did not find 
the effects of cognitive or emotional aspects of brain injury 
in the examination.  She noted that he did experience 
moderate anxiety related to being confined to the point of 
being unable to move about and regulate the discomfort in his 
legs but stated that this appeared to be more of a normal 
kind of anxiety than that related to an illness.  She stated 
the veteran's Global Assessment of Functioning (GAF) scale 
score was 72 and he was competent to manage any benefits to 
which he may be entitled.  

In an April 1999 statement, Dr. Cole indicated that he had 
followed the veteran for some time, to include when he 
sustained a fracture of his elbow and when he had some 
difficulties with his left knee.  The doctor stated he had a 
significant underlying problem having had a left-sided 
hemiparesis from a service injury.  He opined that the 
veteran had difficulty with the left knee secondary to 
decreased sensation and that he was getting a type of a 
Charcot joint.  The doctor noted he did not have very much 
functional use of his hand and although he walked there was 
some limitation on the left side.  The doctor stated he 
required continuous caregiving for assistance and daily 
activities, noting his wife provided that for him.  He stated 
that he was treating the veteran's knee wear and tear with 
some anti-inflammatory medication and that his elbow had 
healed without any new problems.  

In a May 1999 statement, Dr. Spock indicated that the veteran 
had service-connected disabilities causing impaired 
ambulation that required the use of a cane and a short leg 
brace.  He stated the veteran also required assistance with 
feeding, dressing, and personal care.  

On an October 1999 VA aid and attendance/housebound 
examination, it was noted the veteran's wife did most of his 
care at home and that he had not held a job since service.  
His daily activities included sitting mostly.  He used a cane 
when walking distances.  Due to a left footdrop, he could 
only walk a few steps.  He was not bedridden.  He used a 
brace on the left lower extremity for the left footdrop.  The 
veteran lived in a bi-level house with stairs, and he used to 
go up and down stairs a lot but that for the past year or so 
it appeared that he had more problems getting up and down 
stairs due to increasing pain in the knees, hips, and elbows 
and that it took him longer to get up stairs.  The veteran's 
wife reported his hearing had been worse.  There was some 
slurring of speech that had been noted on and off, which also 
seemed to be getting worse.  For the past year or two, he 
reported dizziness, lightheadedness, and blurry vision which 
occurred at any time.  He noted the left arm was more 
spastic, and he still tried to exercise the use of that arm.  
His wife helped him button, zipper his clothes, put on his 
left leg brace, lace his shoes, and cut his meat before he 
ate.  He was able to do his own shaving and feed himself.  He 
needed some help in toileting.  He was unable to use his left 
extremities.  

On examination, the veteran was noted to walk with the use of 
a cane and circumvented the left lower extremity on walking 
due to weakness.  He had some difficulty in finding words.  
His speech was slightly slurred, and his memory was intact.  
The right tympanic membrane was totally scarred, and the left 
tympanic membrane was intact.  He had dense, left hemiparesis 
and left hemifacial weakness with drooping of the left side 
of the mouth.  The left upper extremity was in a constant 
flexed position.  He was able to raise it up against gravity 
but was not able to lift it against resistance (the same was 
observed in the left lower extremity).  The hands were 
contracted.  There was sensory loss of the arm, leg, and face 
on the left side.  He could get up from the wheelchair with 
some slight difficulty.  He was not able to drive and came to 
the examination with his wife.  The diagnoses were those of 
traumatic brain injury with left paresis, with his level of 
function at this time seeming to have slowly deteriorated; 
and pains in the elbows, hips, and knees in spite of 
medications.  

On a February 2000 VA general medical examination, it was 
noted that since service the veteran had not worked and 
received help from his wife, due to his service-connected 
disabilities.  On examination, he was cooperative and 
ambulated a short distance with a cane with a left hemiplegic 
gait to the examination table.  

An examination of the right side of the body showed multiple 
disfiguring and invaginate scars from shell fragment wounds.  
He spoke slowly and had a left hemiparesis.  There was a left 
hemifacial weakness with drooping of the left side of the 
mouth.  His speech was understandable and slightly slurred.  
His memory seemed normal.  An examination of the left upper 
extremity showed increased tone, and the veteran held the 
left upper extremity in a flexed, hemiplegic posture.  He 
could actively flex, abduct, and extend his shoulder but to a 
restricted degree.  He lacked 30 degrees of full extension of 
his elbow.  He had very minimal active range of motion of 
wrist (he held it at the neutral position but could flex only 
10 degrees).  He had a nonfunctional hand and held his thumb 
flexed at 45 degrees.  There was minimal movement of the 
third and fourth fingers.  Muscle strength in the shoulder, 
elbow, and third and fourth fingers was a fair plus.  

An examination of the left lower extremity showed some 
isolated movement at the hip.  While in bed, he could raise 
his hip only to 10 degrees flexion with muscle strength of 
fair plus to good minus.  There was active range of motion of 
the left knee (from -20 degrees of extension to 90 degrees of 
flexion).  There was no ankle movement with a left footdrop.  
The right upper and lower extremities had a functional active 
range of motion with muscle strength of good minus but with a 
complaint of constant pain at the site of shell fragment 
wounds.  Functionally, the veteran walked with a straight 
cane only on the right side with a hemiplegic gait, 
circumventing the left lower extremity to clear the floor.  
There was increased tone on passive range of motion of the 
left lower extremity.  He had a very weak grasp on the left 
side and could not hold any object in the left hand.  He had 
a left ankle foot arthrosis.  On long distance ambulation, he 
complained of spasm in the left leg and had to sit down.  
Sensory examination showed left hemisensory loss of the face, 
arm, and leg.  Due to his left hemiparesis, his wife took 
care of him for most everything.  He could feed himself with 
the right hand but could not cut meat.  He required 
assistance in dressing the upper extremity or putting on 
pants on the left leg.  He could not put his left ankle brace 
on by himself.  Functionally, he could get up from his chair 
and ambulate with the use of a cane and a left ankle brace 
for a short distance with a hemiplegic gait, holding his left 
upper extremity flexed and circumducting his left lower 
extremity.  The impressions were those of residual traumatic 
brain injury with left hemiparesis and hemisensory loss, and 
pain on the right side at the site of multiple shell fragment 
wounds.  


II.  Analysis

The veteran claims that he is entitled to SMC at a rate in 
excess of the intermediate rate between 38 U.S.C.A. § 1114(m) 
and (n).  The claims file shows that through its discussions 
in the rating decisions, Statements of the Case, and 
Supplemental Statements of the Case, the RO has notified him 
of the evidence needed to substantiate his claim (the veteran 
has responded by submitting evidence from private health care 
providers who have rendered treatment pertaining to the 
service-connected disabilities at issue).  

Additionally, the RO has obtained VA treatment records, 
afforded him several personal hearings before the Board (for 
which he did not appear), and provided him with numerous VA 
examinations.  The Board is unaware of any additional 
evidence which is available in connection with this appeal.  
Accordingly, as the facts as they relate to veteran's 
assertions in this case are not in dispute, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The veteran is currently entitled to special monthly 
compensation at the intermediate rate between 38 U.S.C.A. § 
1114(m) and (n) based on loss of use of both left extremities 
with additional disabilities of chronic brain syndrome, skull 
defect, and left homonymous hemianopsia, independently 
ratable at 50 percent or more.  See 38 C.F.R. § 3.350(f)(3).  
However, he maintains that a higher rate of special monthly 
compensation is warranted on the basis of the need for 
regular aid and attendance required for his service-connected 
disabilities.  He contends his service-connected conditions 
have vastly deteriorated since service.  

Additional SMC is available under 38 U.S.C.A. § 1114(o) only 
if an individual establishes entitlement to two or more rates 
of SMC with no condition being considered twice as provided 
in 38 U.S.C.A. § 1114(l) through (n).  In other words, 
entitlement to this level of SMC would require, in this case, 
that the veteran would be in need of regular aid and 
attendance due to service-connected disabilities other than 
those involving his left upper and lower extremities for 
which the (m) rate has already been assigned.  

The Board stresses that it has already been effectively 
determined that the veteran is in need of the aid and 
attendance of another person due to the loss of use of both 
left extremities due to a SFW to the brain and that his 
currently assigned (m) rate contemplates level of 
compensation that actually exceeds that payable based on the 
need for regular aid and attendance for the service-connected 
disability.  

If the veteran, as a result of service-connected disability, 
is in need of regular aid and attendance under 38 U.S.C.A. § 
1114(l), he must meet the basic criteria for determining such 
under 38 C.F.R. § 3.352(a), which are as follows:  inability 
of the claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need or 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of the claimant to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to him or his daily environment.  

It is not required that all of these disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 
(1996).  

The Board recognizes the severity of the veteran's service-
connected disability affecting his left upper and lower 
extremities.  However, there is no evidence of record that 
indicates that he requires the regular aid and attendance of 
another based solely on disablement attributable to his other 
service-connected disabilities of chronic brain syndrome 
associated with brain trauma, skull loss, left homonymous 
hemianopsia, hemopneumothorax of the right chest, residual 
SFW scars of the head and neck, residual SFW scar with 
exploratory laparotomy of the abdomen, residuals of SFW to 
the right chest wall and axilla, residual SFW scars of all 
four extremities, perforated right tympanic membrane with 
myringoplasty, bilateral defective hearing and malaria.  

The private and VA medical records show the veteran's 
inability to tie shoe laces, button shirts, put on pants and 
a belt, zip zippers, put on a left leg brace, shave, cut his 
nails, attend to the needs of nature, butter his own bread 
and cut meat, do simple chores, walk without use of a cane 
and short leg brace, and hold a utensil in the left hand, is 
primarily attributable to functional limitations imposed by 
his left hemiparesis from the service-connected loss of use 
of both left extremities due to a SFW to the brain.  Such 
limitations are not attributable solely to the other service-
connected disabilities.  

The medical evidence shows that he has mild hearing loss, 
wears corrective lenses to read, does not drive, has 
difficulty in thinking/concentrating/remembering (i.e., 
particularly in word finding), has slight slurring of speech, 
and experiences moderate anxiety (not related to a 
psychiatric illness); however, these impairments from 
service-connected disabilities other than the service-
connected loss of use of both left extremities do not show 
that the veteran meets the criteria for the regular aid and 
attendance of another under 38 C.F.R. § 3. 352(a).  

Moreover, the veteran's service-connected disabilities, other 
than the service-connected loss of use of both left 
extremities, do not involve any of the following criteria for 
establishing entitlement to SMC under 38 U.S.C.A. § 1114(m) 
or (n):  anatomical loss or loss of use of both right 
extremities, blindness in both eyes having only light 
perception, blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance, or 
anatomical loss of both eyes or blindness without light 
perception in both eyes.  

In sum, additional SMC under 38 U.S.C.A. § 1114(o) is not 
warranted because the evidence does not show the veteran is 
entitled to two or more rates of SMC with no condition being 
considered twice as provided in 38 U.S.C.A. § 1114(l) through 
(n).  

The Board finds that, as the facts do not show entitlement to 
an SMC benefits at a rate in excess of the intermediate rate 
between 38 U.S.C.A. § 1114(m) and (n), the claim must be 
denied as the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Entitlement to special monthly compensation at a rate in 
excess of the intermediate rate between 38 U.S.C.A. § 1114(m) 
and (n) is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

